Citation Nr: 1124856	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-41 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to November 1965.  He died in November 2005.  The appellant is the Veteran's surviving spouse.

This appeal initially came to the Board of Veterans' Appeals (Board) from an April 2009 rating decision.

The Veteran passed away in November 2005.


FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim of entitlement to service connection for the cause of the Veteran's death in an April 2007 rating decision.  The appellant was notified of the decision, but did not file an appeal.

2.  Evidence obtained since the time of the April 2007 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The April 2007 rating decision which denied entitlement to service connection for the cause of the Veteran's death is final; new and material evidence has not been submitted, and the appellant's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for the cause of the Veteran's death was denied by an April 2007 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the April 2007 rating decision, considerable evidence was of record.  Service treatment records and service personnel records had been obtained.  Also of record was the Veteran's death certificate showing that his death was from a self-inflicted, intra-oral gunshot wound.  The evidence showed that the Veteran had been awarded VA pension for his syringomyelia of the upper cervical in 1997, but he was not service connected for any disabilities at the time of his death (which occurred approximately 40 years after he separated from service).

The appellant's claim was initially denied in a January 2007 rating decision which found that the evidence did not show that the Veteran's death was related to posttraumatic stress disorder (PTSD), a theory she propounded.  The rating decision concluded that VA treatment records did not show that the Veteran had been diagnosed with PTSD and there was no evidence that the Veteran had combat service.  It was also noted that the appellant had not supplied any in-service stressors that the Veteran might have experienced that would support a diagnosis of PTSD.  There was also no evidence that PTSD led to his suicide.

In February 2007, the appellant requested that consideration be given to whether the Veteran's Chiari's malformation began in service, arguing that the Veteran had a history of in-service symptoms that were related to this condition which grew progressively worse after service. 

Private treatment records were obtained which showed extensive treatment for Arnold-Chiari type I, including a posterior craniectomy.  However, the records only described treatment that began in the 1990s, and the treatment records, while describing a very debilitating condition, do not in any way relate the Veteran's Arnold-Chiari disease, type I, to his military service.  

Since her claim was denied, the only new evidence that has been submitted is a pair of statements from the appellant that were received in January 2009.  The appellant  asserted that her husband had been prescribed medication for depression which she believed was a symptom of PTSD.  She indicated that they had not known the steps to get the Veteran service connected, but she nevertheless contended that the evidence that she had submitted showed that the Veteran's problems stemmed from his time in service in the Republic of Vietnam.  The appellant also reported that after returning from Vietnam the Veteran smoked frequently, drank heavily, and was very depressed with mood swings.  She added that the Veteran was very head strong and would not go to the doctor.

Testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, in this case, the appellant's statements while credible, simply do not raise a reasonable possibility of substantiating her claim.  

The Board is aware that the Court of Appeals for Veterans Claims (Court) has held that the language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a claim; and that the phrase "raises a reasonable possibility of substantiating the claim" was intended to enable rather than preclude reopening, explaining that new and material evidence is not required as to each previously unproven element of a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

However, in this case the Veteran is simply not competent to diagnose a complex psychiatric disability such as PTSD.  

A lay person is competent to provide testimony regarding factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  In Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Federal Circuit held that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In this case, the appellant reported that the Veteran was depressed and obsessed with guns.  She also asserted that he drank and smoked heavily when he returned from the Republic of Vietnam.  She added that the Veteran was unwilling to go to the doctor.  However, none of these facts, even if taken as true, makes it likely that the Veteran had PTSD as a result of his time in service, much less that PTSD caused the Veteran to commit suicide.

The appellant did not identify a diagnosed medical condition, rather she hypothesized that the Veteran had PTSD.  Unfortunately, she is not competent to diagnose PTSD, as it is a complex psychiatric illness and not readily capable of identification through the use of any of the appellant's five senses.  Furthermore, no medical evidence has been submitted diagnosing the Veteran with PTSD based on the symptoms she reported.  As such, the appellant's statements alone are not competent to diagnose the Veteran with PTSD.

As such, while the appellant's January 2009 statements may be new in that they contained information which she had not previously placed in the record, these statements are not considered to be material in that they do not raise a reasonable possibility of substantiating the appellant's appeal.

Accordingly, the appellant's claim is not reopened.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in July 2008, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  Further, because service connection was not in effect for any condition, any failure to notify the appellant of this situation was harmless error.  In addition, given the denial of the claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA and private treatment records have been obtained, as have service treatment records and service personnel records.  Additionally, the appellant was offered the opportunity to testify at a hearing before the Board, and she initially indicated that it was her desire to have a hearing before the Board in her substantive appeal.  However, in a statement received in November 2009, the appellant withdrew her hearing request.  

While a medical opinion of record was not provided with regard to the appellant's previously denied claim, VA is not required to obtain an examination or obtain a medical opinion because VA has determined that new and material evidence has not been received and the claim has not been reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, an opinion is not necessary.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.


ORDER

New and material evidence having not been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death, the appellant's claim is not reopened, and the appeal is denied.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


